Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 recites the limitation “the outcome” in line 20 and in claim 2, line 17, claim
3 recites the limitation "the set" in line 10, “the outcome” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  As a result, claims 1-3 are rejected.

Allowable Subject Matter
4.	Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claim 1, a system for providing a secondary wagering game at a gaming table in which an underlying wagering game is provided, the system comprising one or more processors, display devices, data input devices, and memory, wherein a display device of the one or more display devices displays results of the underlying wagering game, the gaming table includes a plurality of defined areas, wherein the defined areas include one or more underlying wagering game wagers having preset winning criteria satisfied by comparison with a single randomly 
As per claim 2, a system for providing a secondary wagering game at a gaming table in which an underlying wagering game is provided, the system comprising one or more processors, display devices, data input devices, and memory, wherein a single randomly generated result in the underlying wagering game is determined at the gaming table and displayed a display device of the one or more display devices, and a card shuffler is configured to provide a unique set of randomly-ordered physical playing cards at the gaming table, wherein the system is configured to perform the following steps: generated result is a roulette game outcome determined by a roulette game conducted at the receive data identifying one or more cards from the unique set of randomly-ordered physical playing cards; determine the outcome of the secondary wagering game wager, wherein the outcome is determined by comparing the single playing card value and 
As per claim 3, a method of providing a wagering game over a communication network, the network including one or more processors, display devices, data input devices, and memory, the method comprising the steps of: distributing cards from the set of randomly-ordered physical playing cards to form a group of community cards; displaying on the one or more display devices, the group of community cards; determining by the one or more processors the outcome of the one or more game wagers on the provided game satisfied by comparing the single playing card value and the group of community cards with a wager winning criteria for the provided game; and settling the determined wagers by one of distributing a payout to each player account associated with the one or more participating players responsive to the satisfaction of any of the wager winning criteria and collecting the one or more game wagers from each player account associated with the one or more participating players responsive to the failure to satisfy any of the wager winning criteria.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See references cited on PTO form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale










/Ronald Laneau/
Primary Examiner, Art Unit 3715